CHURCHILL, J.
Heard on demurrer to the declaration.
This is an action of libel.
It may perhaps be inferred from the declaration, taken as a whole, that the plaintiff seeks to establish a claim for damages based on an article published by the defendant which the plaintiff maintains reflected on him in his professional character as an attorney and in the office of coroner.
The article complained of seems to be a report of a speech attributed to one Albert J. Lamarre in which the plaintiff was criticized in his activities as coroner.
It is nowhere distinctly alleged that the plaintiff was a coroner, or that he was an attorney or counsellor-at-law, or what office the said Lamarre held, nor are any other attendant circumstances set forth in an inducement which would make the alleged libel intelligible or give point to its allusions and characterizations. This is the office of an inducement.
1 Ohitty on Pleadings * p. 416.
Lacking such allegations and of date and place of publication, the declaration is demurrable.
The other questions raised on demurrer can be disposed of to greater advantage after an amended declaration has been filed in which these defects have been cured.
The demurrer is sustained on the first, second, third and fourth grounds.